Citation Nr: 0532040	
Decision Date: 11/28/05    Archive Date: 12/07/05

DOCKET NO.  03-24 840	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for back disability.  

2.  Entitlement to service connection for right knee 
disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1956 to 
November 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran requested that he be afforded a video conference 
hearing at the time he filed his substantive appeal.  The 
veteran was informed in July 2005 that he was scheduled for a 
hearing at the RO in August 2005.  The veteran failed to 
appear for the hearing and he has not requested that the 
hearing be rescheduled.  Accordingly, the veteran's request 
for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2005).  


FINDINGS OF FACT

1.  The veteran does not have a back disability that is 
attributable to his period of military service. 

2.  The veteran does not have a right knee disability that is 
attributable to his period of military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records (SMRs) dated from February 1956 to 
November 1959 were associated with the claims file.  The 
veteran was seen for right knee pain in May 1956.  The 
veteran was also seen for complaints of right knee pain in 
September 1957.  The veteran reported that he had 
osteomyelitis of the right upper tibia ten years prior.  He 
reported that since that time he had intermittent pain in 
that region.  The examiner reported that the veteran had 
tenderness in the region of the tibia condyle.  No limitation 
of motion or locking of the knee was noted.  There was no 
evidence of inflammation in the joint.  X-rays of the right 
knee were noted to be negative, with no evidence of disease.  
The examiner's impression was chondromalacia of the right 
patella.  Physical therapy was recommended.  The veteran's 
separation examination dated in November 1959 was negative 
for any reference to a chronic knee disability.  

Associated with the claims file are private treatment reports 
from Straub Clinic Hospital dated from February 1977 to 
February 1978.  In February 1977, the veteran reported that 
he fell three feet when he missed a step coming down from 
equipment at work and he landed on his right hip which 
resulted in pain down the right calf to the front of his leg.  
The sensation occasionally felt like needles.  Also in 
February 1977, the veteran was diagnosed with a ruptured disk 
at L4-5 and underwent a diskectomy at L4-5.  He was noted to 
have degenerative changes compatible with a herniated nucleus 
pulposus.  The veteran was admitted for a ruptured disk at 
L4-5 in November 1977 to December 1977.  The veteran was 
noted to have a disk space infection at L4-5 in January 1978.  
The veteran was noted to be two weeks post-anterior 
decompression of a disk space infection at L4-5 disk space in 
February 1978.  He was noted to be gradually improving.  

Outpatient treatment reports dated from July 1999 to 
September 2002 were associated with the claims file.  X-rays 
of the lumbar spine obtained in January 1999 revealed 
narrowing of the L3-L4, L4-L5, and L5-S1 disk space from 
degenerative disk disease.  Evidence of prior disk surgery at 
L4-5 was noted.  In August 1999, the veteran was diagnosed 
with osteoarthritis of the right knee.  Physical examination 
revealed an arthritic knee with range of motion approximately 
5 to greater than 95 degrees.  Varus deformity was present.  
There was no effusion present.  In September 2000, the 
veteran was noted to need a total knee replacement.  In June 
2001, the veteran presented as a followup for possible 
infection following the right knee replacement.  In July 
2001, the veteran was examined after a right total knee 
replacement.  The wound was well-healed and the veteran was 
noted to have good range of motion with no pain.  He was 
noted to have weak quadriceps with some diminution in the 
quadriceps on the right.  In August 2001, the veteran was 
noted to have excellent range of motion in his right knee 
with loss of about 10 degrees of flexion.  The quadriceps 
muscle on the right side was noted to be fairly good.  The 
veteran was examined for his total right knee replacement in 
September 2001.  He was noted to have excellent range of 
motion, good musculature throughout, and no complaints 
associated with the surgery.  In November 2001, the veteran 
presented for ongoing right knee pain.  He was noted to be 
responding well to medications.  

The veteran presented in April 2002 for back pain.  The 
veteran was examined for back pain in May 2002.  In July 
2002, the veteran was seen for acute pain in the lumbosacral 
region and quadriceps atrophy and some loss of sensation in 
the same region.  The examiner ordered a magnetic resonance 
imaging (MRI) of the lumbar spine.  The veteran was seen for 
severe lumbosacral pain radiating to the right leg in 
September 2002.  The MRI revealed postoperative changes at 
L5-S1 with scar tissue and possible impingement on the right 
S1 nerve root and bilateral severe neural foraminal narrowing 
and left paracentral disk and spondylitic changes resulting 
in moderate to severe canal stenosis and moderate neural 
foraminal narrowing bilaterally at L3-4.  The examiner 
ordered an electromyography (EMG).  

Social Security Administration (SSA) disability records 
include a disability evaluation performed by K. Komes, M.D., 
dated in February 2000.  The veteran was noted to have an 
antalgic gait and avoided weight bearing on the right.  
Examination of the right knee revealed significant effusion 
and warmth.  There was no instability to varus or valgus 
stress.  Range of motion of the right knee showed full 
extension and 130 degrees of flexion.  The veteran had 
difficulty standing on his toes.  He was able to stand on his 
heels.  He was unable to do a squat.  Examination of the 
spine revealed a well-healed surgical incision.  Range of 
motion of the back showed 60 degrees to forward flexion, 15 
degrees of side bending to the right and left and 10 degrees 
of extension.  He was diagnosed with osteoarthritis of the 
right knee requiring knee replacement and a history of 
multiple back surgeries.  Other records relied upon by the 
SSA were duplicative of the VA outpatient treatment reports 
previously discussed.  

An MRI of the spine was accomplished by V. Nguyen, M.D., in 
August 2002.  The veteran was diagnosed with severe central 
stenosis at the L3-4 level due to disk bulge and ligamentum 
flavum hypertrophy, severe left-sided neural foraminal 
stenosis and lateral recess stenosis at the L3-4 level due to 
posterolateral disk extrusion, and Modic Type I changes were 
seen around the L3-4 disk.  

The veteran was afforded a VA examination for his right knee 
disability in April 2005.  The examiner reported that upon 
physical examination, the veteran's right knee was slightly 
swollen with no redness, warmth, or tenderness on palpation.  
The right knee had an anterior 20-centimeter whitish surgical 
scar that was well-healed with no ulceration, no keloid 
formation, and no other changes noted.  Range of motion of 
the knees showed flexion of the right knee to 90 degrees with 
full extension of the right knee.  Negative Lachman, drawer, 
and McMurray testing of the right and left knee was noted.  
The veteran moved his right and left knees against resistance 
with no difficulty and the veteran performed repeated 
maneuvers with no fatigability noted.  The examiner diagnosed 
the veteran with a right total knee repair with right total 
knee functioning.  He said that the veteran obtained 
treatment for his right knee while he was in service but that 
no chronic knee problems were noted.  He stated that 
following service, the veteran did not receive any treatment 
for a right knee disability until 1977, at which time the 
veteran injured his knee in an occupational accident.  The 
veteran subsequently underwent a right total knee replacement 
in 2001.  The examiner opined that the veteran's right knee 
injury was not as least as likely related to his time in 
service, but was more likely related to the occupational 
accident.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Back Disability

The veteran's SMRs are negative for any treatment or 
complaints of a back disability while the veteran was in 
service.  Private treatment records and VA outpatient 
treatment reports reflect that the veteran has a long history 
of back pain.  However, the first evidence of any treatment 
for a back disability was not until 1977, almost twenty years 
after the veteran separated from service.  There is no 
evidence to indicate that the veteran's current back 
disability (post-operative disc disease) is related to 
service.  In light of absence of any objective evidence to 
establish a link between the veteran's current back 
disability and his military service, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a back disability. 

B.  Right Knee Disability

The Board finds that service connection for a right knee 
disability is not warranted.  In reaching this conclusion, 
the Board notes that the only nexus opinion of record, that 
of the VA examiner in April 2005, concluded that the 
veteran's current disability was more likely than not related 
to a post-service occupational accident rather than his time 
in service.  The examiner noted that the veteran was seen for 
right knee pain while in service but that no chronic right 
knee disability was noted in service.  He stated that the 
veteran did not obtain any treatment for a right knee 
disability until 1977 after he was injured in an occupational 
accident.  The other evidence of record establishes that the 
veteran underwent a right total knee replacement.  However, 
none of the veteran's private physicians or any of his 
treating physicians at VA provided an opinion linking current 
right knee disability to his time in service.  In light of 
absence of other evidence to contradict the VA examiner's 
medical opinion, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for a right knee disability.  Additionally, there 
is no indication in the record that arthritis of the right 
knee was shown within a year of the veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the veteran has alleged that his back 
disability and his right knee disability are related to his 
service.  While the veteran is capable of providing 
information regarding symptoms he has experienced since 
service or the current condition of his back and his right 
knee, as a layperson, he is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a back disability or a right knee 
disability.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claims for service connection in 
July 2002.  He was informed of the elements to satisfy in 
order to establish service connection.  He was advised to 
submit any evidence he had to show that he had a current 
disability and to identify sources of evidence/information 
that he wanted the RO to obtain on his behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran was given a VA 
examination for his claim for service connection for a right 
knee disability.  The veteran has not alleged that there is 
any outstanding evidence that would support his contention 
that service connection for a back disability or a right knee 
disability should be granted.  As for whether further action 
should have been undertaken by way of obtaining additional 
medical opinion on the question of whether any current back 
disability is traceable to military service, the Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, the veteran has had 
post-service problems with various symptoms, but there is no 
indication, except by way of unsupported allegation, that he 
has a back disability that may be associated with military 
service.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.


ORDER

Entitlement to service connection for back disability is 
denied.  

Entitlement to service connection for right knee disability 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


